Citation Nr: 1744259	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  16-62 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran retired from active duty in June 1986 with a total of 20 years and 25 days of active service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, entitlement to service connection for prostate cancer was denied initially in September 2013.  That denial was confirmed by the RO in November 2013 and September 2015.  The September 2015 rating decision also denied service connection for heart disease due to exposure to Agent Orange in Thailand.  The Veteran submitted a notice of disagreement (NOD) as to both claims, and a statement of the case (SOC) was issued in October 2016 which addressed the issues.  However, while the Veteran submitted a timely substantive appeal in November 2016, the Veteran specifically limited his appeal to only the issue of entitlement to service connection for prostate cancer.  As a result, the other issue (entitlement to service connection for heart disease) is not currently before the Board.  

A Travel Board hearing was held in July 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

Of record is an August 2017 VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), in which the Veteran appointed the North Carolina Division of Veterans Affairs as his representative.  It does not appear that this organization has submitted any statement or correspondence on behalf of the Veteran as to the current issue.  However, as the claim is being granted in the decision below, there is no possibility of prejudicial error in proceeding and deciding the claim prior to obtaining argument from the Veteran's representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's diagnosed prostate cancer is presumed related to his exposure to herbicide agents while serving at Korat Royal Thai Air Force Base (RTAFB), Thailand, from October 1968 to October 1969.  


CONCLUSION OF LAW

Prostate cancer is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2014); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2016).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e) (2016), including prostate cancer.  
38 C.F.R. § 3.307 (a)(6)(ii) (2016).  

While all veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the Veteran has reported service at Korat RTAFB in Thailand during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2016).  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

The Veteran does not claim service in Vietnam, although he does report that he was on a plane that landed for a period of time in Saigon.  He claims exposure to Agent Orange also occurred during this layover as they deplaned for a period of time.  Other than his statement, there is nothing in the record corroborating this assertion.  

Photos of record show the Veteran's purported quarters at Korat RTAFB, Thailand, and their close proximity to the perimeter fence.  Another photo also shows alleged storage of Agent Orange barrels at the Thailand facility.  

Post service treatment records show that the Veteran had elevated prostate specific antigen (PSA) results in 2000.  He was not initially diagnosed with prostate cancer, however, until 2011.  A private physician opined in a February 2012 report that his prostate cancer was related to his inservice Agent Orange exposure.  

VA has apparently made no effort to obtain additional information regarding the Veteran's herbicide exposure in service.  As already noted, service treatment records (STRs) do confirm that he was at Korat RTAFB from October 1968 through October 1969.  

At the hearing, the Veteran presented testimony in support of his claim, to include recitation of excerpts of other VA decisions with similar fact situations as presented here which were resolved in the Veteran's favor.  

If the asserted herbicide exposure cannot be resolved based upon information in the Memorandum, and sufficient information was obtained, the RO should send an inquiry to the U. S. Army and Joint Services Records Research Center (JSRRC).  See VA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  The Veteran's STRs show that he served at Korat RTAFB in an administrative position, which is not a Military Occupational Specialty (MOS) associated with service at air base perimeters as outlined in the Memorandum.  The CHECO report notes, however, that commanders at Korat could use herbicides at their discretion on any location on the base, and not just on the perimeter.  

The available evidence is in at least equipoise on the question of whether the Veteran was exposed to herbicides at Korat.  The Veteran has a current diagnosis of prostate cancer, which was found during treatment in 2011.  Also, service records, including STRs, place the Veteran at Korat RTAFB during the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.  His testimony and submissions of evidence credibly place him near the base perimeter.

Thus, the elements needed to establish service connection for prostate cancer have been demonstrated.  Service connection for prostate cancer is thereby warranted.  


ORDER

Service connection for prostate cancer, claimed as due to Agent Orange exposure, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


